Citation Nr: 1307530	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  05-07 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to September 1999.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2004 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

In August 2008, the Board denied service connection right shoulder and skin disorders, and remanded the issue of service connection for a left shoulder disorder.  The Veteran appealed the denied claims to the Veterans Claims Court.  In August 2009, the Court Clerk granted a Joint Motion for Remand (JMR), vacating the denial of service connection for right shoulder and skin disorders.

In March 2011, the Board remanded the right shoulder and skin disorders claims for additional development.  In March 2012, the AMC granted service connection for a skin disorder.  That action granted the benefit the Veteran sought on appeal, so that issue is no longer on appeal.  In July 2012, the Board again remanded the claim for a right shoulder disorder for additional development.

The Board has not only reviewed the Veteran's physical claims file, but also the file on the Virtual VA electronic file system, to ensure a total review of the evidence.

The issue of a left shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A right shoulder injury was not shown in service.  Service treatment records do not show complaints of, treatment for, or a diagnosis related to the right shoulder.  Current right shoulder complaints are not related to service.

2.  A left shoulder injury was incurred in service.  Service treatment records reflect treatment for a left shoulder strain.  Current treatment for a left shoulder strain has been shown.


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).

2.  A left shoulder disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  

The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, __ F.3d __, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).

Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Another alternative for granting service connection is that certain chronic diseases, including arthritis, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to his claims.  

The Veteran filed the current claim in January 2003 for, among other things, both shoulders.  In a March 2003 VA examination, he reported an in-service history of injuring his shoulders while playing basketball and undergoing physical therapy. After a physical examination, the diagnosis was bilateral shoulder strain.  Therefore, right and left shoulder disorders are currently shown and the first element has been met.

Next, the Board notes an in-service incurrence of an injury to the left shoulder but not the right shoulder.  Specifically, service treatment records, which are extensive and appear to be complete, reveal that the Veteran sought treatment in March 1999 for a one-month history of left shoulder pain after playing basketball.  He complained that his shoulder went numb and that it hurt to lift his arm.  The pain was described as inside and axillary.  

The clinical assessment was rule/out rotator cuff tear but X-rays were normal and the evaluator indicated that he doubted it was a rotator cuff tear.  The Veteran underwent physical therapy for left shoulder sprain in April and May.  In May 1999, he was found fit for worldwide service without any limitations.  In June 1999, he reported significant improvement with only occasional pain and was able to lift without pain.  He was discharged from physical therapy.  Significantly, he made no complaints regarding the right shoulder either at the time he initially sought treatment or during any physical therapy session.  

The evidence suggests that he waived a separation physical; however, in an August 1999 medical statement, he self-reported a problem with a hand injury but made no mention of either shoulder at that time.  

With respect to the right shoulder, the evidence does not reflect an in-service incurrence or injury despite the Veteran's assertions to the contrary.  This finding is supported by the fact that he sought treatment for a myriad of other medical complaints, including other orthopedic disorders, but never mentioned the right shoulder, even at the time he was having treatment for a left shoulder disorder and undergoing physical therapy.  Therefore, the Board finds his lay statements as to an in-service right shoulder injury and treatment not credible.  

As the second element (in-service incurrence) is not demonstrated with respect to the right shoulder, the claim for service connection on this issue is denied.  See also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  

As a procedural matter, as noted above, the claim for a right shoulder disorder was the subject of a JMR.  The JMR directed that the Veteran be provided with an examination to determine whether the right shoulder disorder was related to service.  The JMR also noted that he filed his claim "only four years" after his separation of service and directed that the Board address his lay statements of continuity of symptomatology.  

Under the guidance in the recently-issued case of See Walker v. Shinseki, __ F.3d __, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013), the Board finds that the issue of continuity under 38 C.F.R. § 3.303(b) is not applicable because shoulder strain is not one of the enumerated disorders under 38 C.F.R. § 3.309(a).  Moreover, because the Board now explicitly finds the lay assertion of an in-service right shoulder injury to be not credible and in light of the absence of medical evidence of an in-service right shoulder injury or treatment, the findings of an examination would not be relevant to the claim.

Nonetheless, the Veteran did, in fact, undergo a VA examination in April 2011 pursuant to the JMR.  After a review of the claims file and a physical examination of the Veteran, the examiner concluded that a right shoulder disorder, diagnosed as myofasciitis, was less likely as not caused by or a result of service.  

The rationale was that a right shoulder disorder was not shown in service and that post-service private treatment records revealed primarily left shoulder and neck complaints and that no primary pathology in the right shoulder was identified in the service or private records.  A reasonable reading of this opinion is that a right shoulder disorder is not related to service.  

In July 2012, another physician reviewed the April 2011 examination and, after a review of the claims file and private records, was "in complete agreement" with the prior examiner's opinion regarding the right shoulder.  Therefore, the examination undertaken to address nexus, as required by the JMR, does not provide a basis to grant the benefit on appeal.

With respect to the left shoulder, as shoulder strain is not one of the chronic diseases listed in 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) is not for application. Nonetheless, as a current left shoulder disorder is currently shown and the evidence reflects an in-service left shoulder injury, the next question is whether there is a casual relationship between the current complaints and the in-service injury.  

As noted above, the Veteran underwent a VA examination in March 2003; however, the examiner did not render an opinion on the etiology of the left shoulder strain.  In an April 2004 private physical therapy note, he sought treatment for cervical strain with radiculopathy.  He reported a history of a left shoulder injury in 1998 due to a rotator cuff problem.  The evaluating clinician found evidence of neck and shoulder weakness but suggested it was due to the cervical spine, for which the Veteran is already service-connected.  

The Veteran underwent a subsequent examination in April 2011.  This examination, however, focused primarily on the right shoulder.  In rendering an opinion on the right shoulder, the examiner emphasized that all the Veteran's complaints in-service were with the left shoulder.  

Although the evidentiary development sought by the Board in a March 2011 remand was not performed as it related to the left shoulder, the Board finds that this is not prejudicial to the Veteran because, giving him the benefit of the doubt, the record reasonably supports a grant of the benefits.

As noted above, the Veteran's left shoulder injury during service was sufficiently symptomatic and persistent to necessitate several months of physical therapy.  Further, his primary complaints at that time were soreness and pain when he lifted his arm.  He was diagnosed with left shoulder strain.  At the time he underwent a VA examination in April 2011, his complaints were similar in that he reported pain especially when he reached or stretched toward the ceiling.  He was diagnosed with left shoulder strain.

Given the Veteran's report of similar symptoms and a similar diagnosis made in service and post-service, and further resolving reasonable doubt in his favor, service connection for a left shoulder disorder is warranted.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to the left shoulder, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

With respect to the right shoulder, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2003 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2012, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained VA and private treatment records.  

Next, because the weight of the evidence shows no in-service injury or disease, there is no duty to provide a medical examination because there is no reasonable possibility that an examination or opinion could aid in substantiating the current claim for service connection.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service; where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination). 

In the absence of credible evidence of an in-service injury or disease, referral of this case to obtain an examination and/or an opinion as to the etiology of the claimed disability would in essence place the examining physician in the role of a fact finder and could only result in a speculative opinion or purported opinion of no probative value because there is no in-service injury or disease to which a current disability could be related. 

The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value. See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

Nonetheless, a specific VA medical opinion pertinent to the issue on appeal was obtained in April 2011 pursuant to a JMR, which weighed against the claim.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for a right shoulder disorder is denied.

Entitlement to service connection for a left shoulder disorder is granted.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


